Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 1 of 15 PageID: 1266




*NOT FOR PUBLICATION*

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                               :
MARLA FOXMAN,                                  :
                                               :
                       Plaintiff,              :       Civil Action No. 19-21712 (FLW)
                                               :
               v.                              :
                                               :                       OPINION
ANDREW M. SAUL,                                :
COMMISSIONER OF                                :
SOCIAL SECURITY,                               :
                                               :
                       Defendant,              :
                                               :

WOLFSON, Chief Judge:

       Marla Foxman (“Plaintiff”) appeals from the final decision of the Commissioner of Social

Security, Andrew M. Saul (“Defendant”), denying Plaintiff disability benefits under Titles II and

XVI of the Social Security Act (the “Act”). Specifically, Plaintiff argues, inter alia, that the Social

Security Administration’s decision to cease her benefits for engaging in substantial gainful activity

was in error, and that the Administrative Law Judge (“ALJ”) erred by finding that Plaintiff was

not entitled to re-open her prior disability application. Plaintiff also asserts that the ALJ failed to

combine Plaintiff’s various medical impairments in conducting Step Three of the disability

analysis. After reviewing the administrative record, the Court finds that remand is appropriate for

the ALJ to determine whether Plaintiff was entitled to re-open her prior disability application

and/or seek reinstatement of her disability benefits. Accordingly, the ALJ’s decision is vacated

and remanded for reconsideration.

  I.   BACKGROUND AND PROCEDURAL HISTORY

           a. Plaintiff’s Initial Disability Application and the Cessation Decision
 Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 2 of 15 PageID: 1267




        In December 2009, Plaintiff was found totally disabled as a result of her mental

impairments, including “depression, battered woman syndrome and post-traumatic stress disorder”

(“PTSD”) and awarded disability insurance benefits dating back to March 1, 2007. A.R. 108-115.

On May 19, 2016, after Plaintiff had been receiving disability benefits for several years, she was

informed via letter that she “may not be eligible for disability payments” (the “Cessation

Decision”). A.R. 116. Specifically, the letter provided that the Social Security Administration

(“SSA”) had reviewed Plaintiff’s

                work and earnings for November 2012 through May 2016. Our
                review shows that, because of your work, you may not be eligible
                for disability payments for October 2015 and continuing. We have
                not decided if you can still get disability payments. You can still
                give us more information about your work.

Id. The letter explained that Plaintiff’s extended period of eligibility for benefits began in June

2008 and ended in October 2015, as a result of her work activity. A.R. at 118. It also enclosed a

chart detailing Plaintiff’s monthly work and earnings between November 2012 and October 2015.

A.R. 120-22. The letter further provided that Plaintiff should contact the SSA within 10 days of

receipt and urged her to either call the toll-free number provided or contact her local Social

Security Office. A.R. 116.

        Plaintiff explains that she visited her local social security office on May 24, 2016, and

importantly, “was guided by the Commissioner’s representatives to reapply for the same benefits.”

Pl. Br. at 2.

            b. Plaintiff’s Second Disability Application

        On May 24, 2016, nine days after receiving the Cessation Decision, Plaintiff filed a new

application for disability insurance benefits, based upon various ailments, including, depression,

anxiety, PTSD, Type II diabetes, fatty liver disease, high blood pressure, hypothyroidism, and




                                                2
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 3 of 15 PageID: 1268




vision issues, dating back to March 1, 2007. A.R. 218-19, 251. Plaintiff’s initial application and

a subsequent motion for reconsideration were both denied. A.R. 125-38, 142-147. Thereafter,

Plaintiff requested a hearing, which was held on November 27, 2018, before ALJ Nancy Lisewski.

A.R. 32-49. In a written decision, dated November 27, 2018, the ALJ determined that Plaintiff

was not disabled between October 1, 2015, the date her benefits were ceased, through the date of

the ALJ’s decision. A.R. 12-26. Plaintiff requested review by the Appeals Council, which was

denied on April 22, 2019. A.R. 1-5. On December 20, 2019, Plaintiff filed the instant appeal

challenging the ALJ’s decision.

           c. The ALJ’s Findings

       On November 27, 2018, the ALJ issued a written decision denying Plaintiff’s application

for disability benefits. A.R. 12- 16. As an initial matter, the ALJ noted that Plaintiff had previously

filed an application for disability benefits and received benefits through October 2015, when her

benefits were discontinued because she engaged in substantial gainful activity. A.R. at 12. In the

ALJ’s view, Plaintiff had “received all benefits that could possibly be awarded to her through

October 1, 2015.” Id. Taking into consideration the applicable regulations as well as Social

Security Ruling 91-5, the ALJ found “no basis upon which to reopen the determinations on

[plaintiff’s] prior applications” and found that those decisions were “final and binding.” Id. (citing

20 C.F.R. §404.929 and §416.1429). The ALJ concluded that “the issue of disability is res

judicata, involving the same parties and legal questions,” and therefore, the ALJ’s opinion would

“only consider the time period from October 1, 2015.” Id.

         The ALJ applied the standard five-step process in considering whether Plaintiff had

satisfied her burden of establishing disability. A.R. 13-26. At Step One, the ALJ found that

Plaintiff had not engaged in “substantial gainful activity” after the cessation date of October 1,




                                                  3
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 4 of 15 PageID: 1269




2015. A.R. 15. The ALJ noted that although Plaintiff worked after that date, she earned

“$12,913.17 for the calendar year 2015, which is below the monthly substantial gainful activity

levels total of $13,080.” Id.

       Turning to Step Two, the ALJ found that Plaintiff had the following severe impairments

“depression, anxiety, a learning disorder by history, and diabetes with neuropathy.” A.R. 15. The

ALJ further found that Plaintiff’s other conditions – hypertension, obesity, fatty liver disease,

gastroesphaflial reflex disease, thyroid disorder, and vision impairment – were each “non-severe.”

A.R. 16.

       Moreover, at Step Three, the ALJ determined that these conditions together did not meet

or equal one of the listed impairments in 20 C.F.R. Pt. 404, Subpt. P., App. 1 (the “Impairment

List”). A.R. 16-19. The ALJ explained that “[t]he medical evidence of record does not document

signs, symptoms, and/or laboratory findings indicating any impairment or combination of

impairments severe enough to meet the criteria of any listed impairment . . . . Specific consideration

has been given to listings 9.00, 12.04, 12.06, 12.11, and SSR 14-2p.” A.R. 17. The ALJ explained

that diabetes mellitus may meet “the requirements of a listing if there is another impairment that,

by itself, meets the requirements of a listing, or an impairment that, in combination with diabetes

mellitus, meets the requirements of a listing.” Id. The ALJ found that “[t]he claimant [did] not

meet or equal the criteria in any other listing.” Id.

       The ALJ also concluded that Plaintiff’s “mental impairments, considered singly and in

combination, do not meet or medically equal the criteria of listings 12.04, 12.06, and 12.11.” Id.

The ALJ noted that Plaintiff only had a “moderate limitation” in remembering or applying

information and that she was able to “go shopping by computer, phone, and in the stores,” as well

as “maintain[] the memory and mentation to ‘tell her sister what to get.’” Id. Similarly, the ALJ




                                                  4
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 5 of 15 PageID: 1270




concluded that Plaintiff had only a “moderate limitation” with respect to “interacting with others,”

“concentrating, persisting or maintaining space,” and “adapting or managing oneself.” A.R. 18.

Accordingly, the ALJ concluded that “[b]ecause claimant’s mental impairments do not cause at

least two ‘marked’ limitations or one ‘extreme’ limitation,” her mental impairments did not satisfy

paragraph B of the listing. Id. Moreover, the ALJ found that the requirements of paragraph C

were also unmet because Plaintiff “only requires medication management, and she has adjusted

successfully to numerous familial losses without decompensation.” A.R. 19.

       At Step Four, the ALJ found that, although Plaintiff was “unable to perform past relevant

work,” A.R. 24, she possessed the residual functional capacity (“RFC”) to perform “medium

work” with some non-physical limitations. A.R. 19, 25-26.

 II.   DISCUSSION

           a. Standard of Review

       On a review of a final decision of the Commissioner of the Social Security Administration,

a district court “shall have power to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews v. Apfel,

239 F.3d 589, 592 (3d Cir. 2001). The Commissioner's decisions regarding questions of fact are

deemed conclusive on a reviewing court if supported by “substantial evidence in the record.” 42

U.S.C. § 405(g); see Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). While the court must examine

the record in its entirety for purposes of determining whether the Commissioner’s findings are

supported by substantial evidence, Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978), the

standard is highly deferential. Jones v. Barnhart, 364 F.3d 501, 503 (3d Cir. 2004). Indeed,

“substantial evidence” is defined as “more than a mere scintilla,” but less than a preponderance.




                                                 5
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 6 of 15 PageID: 1271




McCrea v. Comm'r of Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004). “It means such relevant

evidence as a reasonable mind might accept as adequate.” Plummer v. Apfel, 186 F.3d 422, 427

(3d Cir. 1999). A reviewing court is not “empowered to weigh the evidence or substitute its

conclusions for those of the fact-finder.” Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992),

cert. denied, 507 U.S. 924 (1993). Accordingly, even if there is contrary evidence in the record

that would justify the opposite conclusion, the Commissioner's decision will be upheld if it is

supported by the evidence. See Simmonds v. Heckler, 807 F.2d 54, 58 (3d Cir. 1986).

       Disability insurance benefits may not be paid under the Act unless Plaintiff first meets the

statutory insured status requirements. See 42 U.S.C. § 423(c). Plaintiff must also demonstrate the

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months. . . .” 42 U.S.C. §

423(d)(1)(A); see Plummer, 186 F.3d at 427. An individual is not disabled unless “his physical or

mental impairment or impairments are of such severity that he is not only unable to do his previous

work but cannot, considering his age, education, and work experience, engage in any other kind

of substantial gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

Eligibility for supplemental security income requires the same showing of disability. Id. at § 1382c

(a)(3)(A)-(B).

       The Act establishes a five-step sequential process for evaluation by the ALJ to determine

whether an individual is disabled. See 20 C.F.R. § 404.1520. First, the ALJ determines whether

the claimant has shown that he or she is not currently engaged in “substantial gainful activity.” Id.

at § 404.1520(a); see Bowen v. Yuckert, 482 U.S. 137, 146-47 n.5 (1987). If a claimant is presently

engaged in any form of substantial gainful activity, he or she is automatically denied disability




                                                 6
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 7 of 15 PageID: 1272




benefits. See 20 C.F.R. § 404.1520(b); see also Bowen, 482 U.S. at 140. Second, the ALJ

determines whether the claimant has demonstrated a “severe impairment” or “combination of

impairments” that significantly limits his physical or mental ability to do basic work activities. 20

C.F.R. § 404.1520(c); see Bowen, 482 U.S. at 146-47 n.5. Basic work activities are defined as

“the abilities and aptitudes necessary to do most jobs.” 20 C.F.R. § 404.1521(b). These activities

include physical functions such as "walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying or handling.” Id. A claimant who does not have a severe impairment is not considered

disabled. Id. at § 404.1520(c); see Plummer, 186 F.3d at 428.

       Third, if the impairment is found to be severe, the ALJ then determines whether the

impairment meets or is equal to the impairments listed in the Impairment List. 20 C.F.R. §

404.1520(a)(4)(iii). If the claimant demonstrates that his or her impairments are equal in severity

to, or meet those on the Impairment List, the claimant has satisfied his or her burden of proof and

is automatically entitled to benefits. See id. at § 404.1520(d); see also Bowen, 482 U.S. at 146-47

n.5. If the specific impairment is not listed, the ALJ will consider in his or her decision the

impairment that most closely satisfies those listed for purposes of deciding whether the impairment

is medically equivalent. See 20 C.F.R. § 404.1526(a). If there is more than one impairment, the

ALJ then must consider whether the combination of impairments is equal to any listed impairment.

Id. An impairment or combination of impairments is basically equivalent to a listed impairment

if there are medical findings equal in severity to all the criteria for the one most similar. Williams,

970 F.2d at 1186.

       If the claimant is not conclusively disabled under the criteria set forth in the Impairment

List, step three is not satisfied, and the claimant must prove at step four whether he or she retains

the residual functional capacity to perform his or her past relevant work. 20 C.F.R. § 404.1520(e);




                                                  7
 Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 8 of 15 PageID: 1273




Bowen, 482 U.S. at 141. If the claimant is able to perform previous work, the claimant is

determined to not be disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e); Bowen, 482 U.S. at 141-42.

The claimant bears the burden of demonstrating an inability to return to the past relevant work.

Plummer, 186 F.3d at 428. Finally, if it is determined that the claimant is no longer able to perform

his or her previous work, the burden of production then shifts to the Commissioner to show, at step

five, that the “claimant is able to perform work available in the national economy.” Bowen, 482

U.S. at 146-47 n.5; Plummer, 186 F.3d at 428. This step requires the ALJ to consider the claimant's

residual functional capacity, age, education, and past work experience. 20 C.F.R. § 404.1520(f).

The ALJ must analyze the cumulative effect of all the claimant's impairments in determining

whether the claimant is capable of performing work and not disabled. Id.

II.         ANALYSIS

        Plaintiff raises two discrete arguments as to why the ALJ’s decision should be remanded.

First, Plaintiff argues that the SSA’s conclusion that she engaged in substantial gainful activity and her

earnings exceeded the substantial gainful activity wage limits, and cessation of benefits were in error.

Pl. Br. 11. Plaintiff contends that the ALJ should have construed her new disability application as a

de facto appeal of the Cessation Decision, and the failure to do so denied her due process of law. Pl.

Br. at 13-26. Second, Plaintiff argues that the ALJ improperly excluded her physical impairments,

specifically, her “hypertension, obesity, fatty liver disease, reflux disease, and thyroid disease” from

the analysis of Plaintiff’s RFC. Pl. Br. at 27-35.

            1. The Cessation Decision

        Plaintiff argues that the SSA’s initial determination that she engaged in substantial gainful

activity was erroneous and the ALJ compounded the error by considering her filing as a new

disability application, rather than construing the application as an appeal of the Cessation Decision.

Pl. Br. 13-26. Plaintiff contends that in 2015, the limit for substantial gainful activity “was $1,090


                                                     8
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 9 of 15 PageID: 1274




monthly or an annual (x12) of $13,080.” Pl. Br. at 2. Plaintiff asserts that “her countable earnings

as of the end of October 2015 were only $9,522. Plaintiff’s earnings records kept by the

Commissioner show an income of $12,913.17 . . . $167 less than the annual [substantial gainful

activity] limit for 2015.” Id. Plaintiff highlights that the cessation of benefits was solely due to

the erroneous conclusion that she was “earning substantial gainful activity on a sustained basis.”

Id. at 16. As Plaintiff pointed out, the ALJ, in fact, found that she had not earned an amount in

excess of the substantial gainful activity level in 2015. Id. at 16. Accordingly, Plaintiff asserts that

her disability benefits should not have been ceased in the first place, and that her “new application”

should have been construed as a de facto appeal of the Cessation Decision. Id. at 16-17. In other

words, Plaintiff argues that “since that cessation was predicated on the factually erroneous

determination that Plaintiff was performing SGA, the ALJ who indirectly found that basis to be

erroneous should have reopened the cessation determination and overturned it.” Id. at 22 n. 9.

Moreover, Plaintiff asserts that she was “never advised that she had a right . . . to appeal the

Cessation Decision,” but rather, that her local social security office mistakenly advised her to file

a new appeal. Id. at 2.

        To understand Plaintiff’s arguments, a review of the relevant regulations is necessary.

Individuals with disabilities who do not engage in substantial gainful employment are entitled to

receive disability benefits. 42 U.S.C. §§ 423(a), (d)(1)(A), (e). Indeed, “[d]isability” is defined

as “the inability to do [SGA] by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a). Under certain

circumstances, however, a beneficiary may work and continue receiving disability benefits. One




                                                   9
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 10 of 15 PageID: 1275




such situation is during a beneficiary’s “trial work period,” which allows a beneficiary nine months

to test her ability to work and still be considered disabled. 20 C.F.R. § 404.1592.

        During his or her trial work period, a beneficiary may work, and continue to receive

benefits regardless of the amount of his or her earnings. 42 U.S.C. § 422(c)(2); 20 C.F.R. §

404.1592(a). In relevant part, the regulations provide that the trial work period ends at the close

of the ninth month (whether or not the months have been consecutive) in which the beneficiary

performs work, in a 60-month period, even if the work does not rise to the level of substantial

gainful activity. 20 C.F.R. § 404.1592(e)(2). After the trial work period, the beneficiary enters

his or her extended period of eligibility, also known as the re-entitlement period, and may continue

working during the next thirty-six months, so long as he or she does not engage in substantial

gainful activity. 20 C.F.R. § 404.1592a(b)(2)(ii). Relevant here, the substantial gainful activity

limit in 2015 was $1,090. However, that “[t]he first time [a beneficiary] work[s] after the end of

[the] trial work period and engage[s] in substantial gainful activity, [SSA] will find that [a

beneficiary’s] disability ceased.” 20 C.F.R. § 404.1592a(a)(1). In that scenario, the beneficiary is

“paid benefits for the first month after the trial work in which [he or she] does substantial gainful

activity (i.e., the month [his or her] disability ceased,” and the two succeeding months, regardless

of whether or not the claimant does substantial gainful activity in those succeeding months. 20

C.F.R. § 404.1592a(a)(2).      After those three months, the SSA will stop the claimant’s benefits

for any month in which he or she performs substantial gainful activity. 20 C.F.R. §

404.1592a(a)(2)(i). If the claimant’s benefits are stopped because he or she engages in substantial

gainful activity, they may be started again automatically, if the claimant stops doing substantial

gainful activity, and is still in the midst of his or her 36-month re-entitlement period. In determining

whether he does substantial gainful activity in a month for purposes of stopping or starting benefits



                                                  10
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 11 of 15 PageID: 1276




during the extended eligibility period, SSA will consider only the claimant's work in, or earnings

for, that month. 20 C.F.R. § 404.1592a(a)(3)(i).

        Further, an individual whose disability benefits are terminated for performing substantial

gainful activity, may, under certain circumstances, be eligible for expedited reinstatement of his

or her disability benefits if his or her disability causes the individual to stop performing substantial

gainful activity within sixty months. See 20 C.F.R. § 404.1592c (“Who is entitled to expedited

reinstatement”); Van Zutphen v. Saul, No. 18-CV-00057-SI, 2019 WL 3891841, at *11 (N.D. Cal.

Aug. 19, 2019) (noting that “expedited reinstatement of benefits. . . [is] a process which is

available for claimants to regain entitlement to benefits when the SSA previously terminated

disability benefits due to work activity.”) When an applicant seeks reinstatement, the SSA uses the

medical improvement standard of review, which is slightly more favorable for beneficiaries. 20

C.F.R. §§ 404.1592b and 404.1592c. Specifically, the regulations provide: “[t]he advantage of

using the medical improvement review standard is that [the SSA] will generally find that [the

applicant] [is] disabled unless [his or her] impairment has improved so that [he or she] [is] able to

work or unless an exception under the medical improvement review standard process applies.” 20

C.F.R. § 404.1592b.

    The Government argues that the cessation of Plaintiff’s disability benefits was appropriate,

despite the fact that her total earned income for the year 2015 was below the threshold of $13,080,

because her earnings in October 2015 exceeded the monthly substantial gainful activity level.

Gov. Br. at 13. The Government contends that “[b]ecause Plaintiff was in her extended period of

eligibility and showed earnings from 2009-2015 (prior to October), her trial work period had

passed, and her benefits were ceased in October 2015, the first month she engaged in substantial

gainful activity after her trial work period.” Def. Br. at 14. While the Government concedes that


                                                  11
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 12 of 15 PageID: 1277




Plaintiff earned less than the substantial gainful activity limit of $13,080 in 2015, it argues that

“this finding considers the entirety of 2015 and does not run contrary to the determination that

Plaintiff’s benefits should be ceased due to the earnings in October 2015 that exceeded substantial

gainful activity levels.” Id. at 15. The Government further argues that “even though Plaintiff’s

new applications were filed within the ten-day appeal period from Plaintiff’s cessation letter, the ALJ

made a determination that the criteria found in 20 C.F.R. §§ 404.988 and 416.1488 for reopening were

not met.” Id.

        Assuming the Government is correct and Plaintiff’s benefits were appropriately ended because

she performed substantial gainful activity after her trial work period ended, I, nonetheless, find that the

ALJ erred by failing to consider whether Plaintiff was entitled to expedited reinstatement pursuant to

20 C.F.R. § 404.1592c. 1 Plaintiff was found to be disabled beginning March 1, 2007, and began

receiving her disability benefits in December 2009, following the decision date on her first

disability application. A.R. 229. According to the Cessation Decision, Plaintiff’s trial work period

began in May 2007, when she first began working, and her extended period of eligibility, or her

re-entitlement period, began in June 2008, presumably after Plaintiff had worked between May

2007 and June 2008. A.R. 117-118. The Cessation Decision further provides that her extended

eligibility period, during which time she was eligible for benefits in months where she earned less

than substantial gainful activity, ended in October 2015. A.R. 118. Assuming, as the Government




1
        Here, there are several open questions regarding the propriety of the Cessation Decision,
and Plaintiff is permitted to explore the issues on remand. For example, the letter provides no
explanation for why Plaintiff’s extended eligibility lasted from 2008 through 2015, when the
regulations provide that extended eligibility period lasts 36 months following the trial work period.
Nor is it clear why the Cessation Decision was sent to Plaintiff in May 2016, when her benefits
had purportedly ceased several months earlier in October 2015. Nonetheless, assuming, the
Cessation Decision was correct, regardless, Plaintiff was presumably still entitled to seek
expedited reinstatement.


                                                    12
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 13 of 15 PageID: 1278




asserts, that Plaintiff’s extended eligibility period was over and she was not automatically entitled

to the resumption of benefits, it appears that Plaintiff could have been eligible for expedited

reinstatement. In order to request reinstatement, a claimant “must make [the] request in writing”

have “stop[ped] doing substantial gainful activity within [sixty] months of [his or her] prior

termination,” 20 C.F.R. § 404.1592b, and make a “request for reinstatement in writing.”

20 C.F.R. § 404.1592d. Second, the claimant “must not be able to do substantial gainful activity

because of [his or her] medical condition.” 20 C.F.R. § 404.1592b. Third, the claimant's “current

impairment must be the same as or related to [the] prior impairment.” Id. Fourth, the claimant

“must be disabled[,]” under the medical improvement standard set forth in 20 C.F.R. § 404.1594.

Id.

        Here, Plaintiff sought disability based on the same ailments as her prior application, within

sixty months of the Cessation Decision, and alleged that she could not perform substantial gainful

activity. Further, Plaintiff alleges that she intended to seek reinstatement, but the staff at her local

office gave her incorrect information regarding how to challenge the Cessation Decision, causing

her to file a new application.       In similar circumstances, other courts have found remand

appropriate. See Arteaga v. Comm'r of Soc. Sec., No. 19-CV-01630, 2020 WL 4369599, at *4

(E.D.N.Y. July 29, 2020) (remanding to ALJ for a hearing on plaintiff’s continuing disability

application where applicant’s disability benefits were discontinued for failure to participate in

continuing disability review but his local social security office directed him to file a new

application, rather than an application for reinstatement causing him to file a new application).

Critically, here, the ALJ’s decision did not clearly consider whether Plaintiff met the requirement

for reinstatement or explain why Plaintiff’s new disability application – filed nine days after the

Cessation Decision and premised on the same disabilities – was not construed as an appeal of the




                                                  13
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 14 of 15 PageID: 1279




Cessation Decision or an application for reinstatement. Moreover, construing Plaintiff’s new

disability application as a request for reinstatement could have potentially resulted in a more

favorable decision for Plaintiff, because the burden would have been on the Government to show

medical improvement, or that an exception to the medical improvement standard of review applied.

See 20 C.F.R. § 404.1592b.

       Moreover, I find the Government’s reliance on 20 C.F.R. §§ 404.988 and 416.1488 to

justify not re-opening Plaintiff's prior application inapposite. Those regulations provide the

conditions under which the SSA may reopen a prior disability application, and seemingly do not

expressly resolve the question of reinstatement. See 20 C.F.R. §§ 404.988 (conditions for

reopening); 416.1488 (good cause for reopening); 404.988 (“Hearing before an administrative

Law Judge—General”). Nor does the ALJ’s reference to those regulations expressly consider

whether they preclude Plaintiff from seeking expedited reinstatement. Indeed, the ALJ’s decision

merely provides, without explanation, “[t]he undersigned finds no basis upon which to reopen the

determinations on the claimant’s prior applications (20 CFR 404.988 et seq. and 416.1488 et seq.).”

A.R. 12. There is no indication that the ALJ expressly considered whether Plaintiff was entitled to

expedited reinstatement, or whether, Plaintiff’s new application could be considered an appeal of the

Cessation Decision. As such, I find that the ALJ’s failure to consider whether reinstatement may

have been appropriate justifies remand, regardless of the ALJ’s analysis with respect to Plaintiff’s

medical condition because “[e]ven if supported by substantial evidence [ ], a decision of the

Commissioner will not be upheld where the SSA fails to follow its own regulations and where that

error prejudices a claimant on the merits or deprives the claimant of a substantial right.” Bowen

v. Comm'r of Soc. Sec., 478 F.3d 742, 746 (3d Cir. 2007) (citing Wilson v. Comm'r of Soc. Sec.,

378 F.3d 541, 546–47 (3d Cir. 2004)). Accordingly, I find remand appropriate for the ALJ to




                                                 14
Case 3:19-cv-21712-FLW Document 15 Filed 03/29/21 Page 15 of 15 PageID: 1280




consider whether Plaintiff was eligible for expedited reinstatement, and if so, whether Plaintiff was

disabled under the medical improvement standard.

III.    CONCLUSION

       For the reasons set forth above, this matter is remanded to the ALJ for further proceedings

consistent with this Opinion. An appropriate Order shall follow.



DATED: March 29, 2021                                                /s/ Freda L. Wolfson
                                                                     Hon. Freda L. Wolfson
                                                                     U.S. Chief District Judge




                                                 15
